Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-16-2007

Bartelli v. Jones
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1326




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Bartelli v. Jones" (2007). 2007 Decisions. Paper 1296.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1296


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-152                                                       NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                 ________________

                                      No. 06-1326
                                   ________________

                             KEITH BARTELLI, Appellant

                                            v.

                                    DONALD JONES
                                   ________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 04-cv-00906)
                      District Judge: Honorable Edwin M. Kosik
                                  ________________

                Submitted For Possible Dismissal Due to Untimeliness or
                  Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    March 15, 2007

               Before:    BARRY, AMBRO and FISHER, Circuit Judges

                                  (Filed April 16, 2007)
                                   ________________

                                       OPINION
                                   ________________

PER CURIAM

             Keith Bartelli appeals from the District Court’s dismissal of two counts of

the complaint against Defendant Jones pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) as well

as the grant of summary judgment in favor of Jones on the remaining counts. Because we

conclude that Bartelli’s appeal presents no substantial question, we will summarily
affirm.

                                              I.

              Bartelli is a prisoner and filed his five-count complaint against Jones in

April 2004. In the complaint, Bartelli alleged that Jones disregarded Department of

Corrections policies in his role as a hearing examiner as far back as April 2000 (“Count

I”). Next, Bartelli alleged that on October 29, 2001, Bartelli witnessed Jones conspiring

with a prison staff official to retaliate against and persecute him due to his prisoner

grievance filings against prison staff (“Count II”). Third, Bartelli alleged that on

December 12, 2001, Jones told him that he would never believe an inmate over a prison

official (“Count III”). Fourth, Bartelli asserted that on April 16, 2002, Jones told him that

he should stop filing grievances and complaints (“Count IV”). Finally, Bartelli alleged

that on February 23, 2003, Jones inaccurately recorded Bartelli’s response to a prisoner

misconduct charge (“Count V”).

              In October 2004, the District Court dismissed Counts IV and V pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii). Bartelli’s motion to amend the complaint was also denied.

Subsequently, on November 16, 2005, the District Court adopted the report and

recommendation of the Magistrate Judge and granted summary judgment in favor of

Jones on Counts I, II and III. Specifically, summary judgment was granted in favor of

Jones because Counts I, II and III were time barred. Bartelli executed a notice of appeal

on January 12, 2006.




                                              2
                                              II.

               We must first determine whether Bartelli filed a timely notice of appeal.

As previously stated, the District Court granted summary judgment in favor of Jones on

November 16, 2005. Bartelli would normally have thirty days from that date to file a

notice of appeal. Bartelli did not file his notice of appeal until January 2006. However,

for the following reasons, we find that Bartelli’s notice of appeal is timely.

              “Federal Rule of Appellate Procedure (“FRAP”) 4 - in conjunction with

Federal Rule of Civil Procedure 58 - sets out the mechanism for determining when the

time to appeal begins.” In re Cendant Corp. Sec. Litig., 454 F.3d 235, 240 (3d Cir. 2006).

“‘[I]f Federal Rule of Civil Procedure 58(a)(1) requires a separate document’ to put the

parties on notice that the time to appeal has started, the appeal period begins on the earlier

of (1) when that separate document is entered or (2) when 150 days have run from the

entry of the Order in the docket.” Id. Because Bartelli’s notice of appeal was filed more

than thirty days after the District Court’s November 16, 2005 memorandum-order, but

before 150 days lapsed, whether Bartelli timely filed a notice of appeal depends on

whether the District Court’s November 16, 2005 memorandum-order qualifies as a

separate document.

              In In re Cendant Corporation Securities Litigation, 454 F.3d at 241, this

Court explained when an order will be treated as a separate document: “first, the order

must be self-contained and separate from the opinion; second, the order must note the

relief granted; and third, the order must omit (or at least substantially omit) the District

                                               3
Court’s reasons for disposing of the parties’ claims.” The November 16, 2005

memorandum-order does not satisfy the third criterion. The separate document rule does

not allow for an extended presentation of the facts and procedural history. See id. at 243.

Here, due to the District Court’s presentation of the facts and procedural history in the

November 16, 2005 memorandum-order, it does not constitute a separate document.

Therefore, Bartelli’s January 2006 notice of appeal was timely because it was filed within

150 days of the November 16, 2005 memorandum-order.

              We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Our standard

of review is plenary. See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir.

1999)(stating standard of review over § 1915(e)(2) dismissal); McGreevy v. Stroup, 413
F.3d 359, 363 (3d Cir. 2005)(stating standard of review over an order granting summary

judgment). When reviewing a complaint dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii),

the court applies the same standard provided for in Federal Rule of Civil Procedure

12(b)(6). See Tourscher, 184 F.3d at 240. In deciding a motion to dismiss pursuant to

Rule 12(b)(6), we accept as true all allegations of the complaint and all reasonable

inferences that can be drawn therefrom. See Taliaferro v. Darby Twp. Zoning Bd., 458
F.3d 181, 188 (3d Cir. 2006). Summary judgment is proper when, viewing the evidence

in the light most favorable to the non-movant, there is no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law. See Saldana v. Kmart

Corp., 260 F.3d 228, 232 (3d Cir. 2001). We review the denial of a motion to amend the

complaint for abuse of discretion. See Garvin v. City of Phila., 354 F.3d 215, 219 (3d

                                              4
Cir. 2003)(citation omitted).

                                            III.

              For essentially the reasons discussed by the Magistrate Judge in the May 5,

2004 report and recommendation, we agree with the dismissal of Counts IV and V. We

note that these two claims implicate Bartelli’s complaints with the prison grievance

process. However, “a state grievance procedure does not confer any substantive

constitutional right upon prison inmates.”1 Hoover v. Watson, 886 F. Supp. 410, 418 (D.

Del. 1995)(internal quotation marks and citation omitted), aff’d, 74 F.3d 1226 (3d Cir.

1995). Furthermore, the District Court did not abuse its discretion in denying Bartelli’s

first motion to amend the complaint.

              Next, the District Court properly granted summary judgment in favor of

Jones on Counts I, II and III. While 42 U.S.C. § 1983 does not contain a statute of

limitations period, “federal courts must look to the statute of limitations governing

analogous state causes of actions.” Urrutia v. Harrisburg County Police Dep’t, 91 F.3d
451, 457 n.9 (3d Cir. 1996). The statute of limitations on Bartelli’s claims is two years.

See 42 Pa. Cons. Stat. Ann. § 5524. Furthermore, “[a] section 1983 cause of action

accrues when the plaintiff knew or should have known of the injury upon which its action

is based.” Sameric Corp. of Del. v. City of Phila., 142 F.3d 582, 599 (3d Cir.

1998)(citation omitted). For essentially the reasons discussed in September 16, 2005

   1
     To the extent that Bartelli alleged that Jones verbally harassed him, such an
allegation also does not state a § 1983 claim. See Oltarzewski v. Ruggiero, 830 F.2d 136,
139 (9th Cir. 1987).

                                             5
report and recommendation and adopted by the District Court, Bartelli knew or should

have known of his injuries arising from Counts I, II and III more than two years prior to

filing this complaint in April 2004. Therefore, these Counts were time barred.2 Finally,

the District Court did not abuse its discretion in denying Bartelli’s additional motion to

amend the complaint.

                                             IV.

              We conclude that Bartelli filed a timely notice of appeal. Additionally, the

District Court properly dismissed Counts IV and V and properly granted summary

judgment in favor of Jones on Counts I, II and III. Therefore, we will affirm the District

Court judgment. Bartelli’s motions for the appointment of counsel are denied.




   2
      Bartelli previously filed a complaint against dozens of Defendants (including Jones)
that was dismissed without prejudice. See Bartelli v. Beard, Civ. No. 03-cv-00234. The
filing of that complaint did not toll the statute of limitations. See Brennan v. Kulick, 407
F.3d 603, 606 (3d Cir. 2005).

                                              6